United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Myers, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald Webster, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1653
Issued: May 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 22, 2020 appellant, through counsel, filed a timely appeal from a July 16,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 16, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation benefits, effective June 24, 2018, as she no longer had disability causally
related to her accepted October 2, 2003 employment injury; and (2) whether appellant has met her
burden of proof to establish continuing employment-related disability on or after June 24, 2018.
FACTUAL HISTORY
On December 16, 2003 appellant, then a 34-year-old transportation security officer (TSO),
filed a traumatic injury claim (Form CA-1) alleging that on October 2, 2003 she sustained left knee
patella tendinitis and partial tear as a result of hitting her knee when pulling bag rollers while in
the performance of duty. She stopped work on December 4, 2003 and returned on
December 11, 2003. OWCP accepted appellant’s claim for derangement of posterior horn of
medial meniscus and subsequently expanded acceptance of her claim to include non-traumatic
rupture of the left patellar tendon. Appellant subsequently underwent three OWCP-approved left
knee surgeries.4 OWCP paid her wage-loss compensation for intermittent periods of disability.
On October 13, 2009 appellant returned to full-time, limited-duty work.5
According to a memorandum of telephone call (Form CA-110) dated September 21, 2010,
the employing establishment informed OWCP that appellant was terminated from employment on
September 16, 2010 due to administrative issues, and not due to her work injury.
In a June 21, 2012 letter, a human resource specialist for the employing establishment,
informed OWCP that after a grievance process appellant was reinstated back to TSO position. She
indicated that the employing establishment no longer had a position within appellant’s restrictions
and requested that appellant be placed on the periodic rolls. OWCP placed appellant back on the
periodic rolls, effective September 23, 2012.
In a November 6, 2012 work capacity evaluation (Form OWCP-5c), Dr. Joseph B.
Billings, an osteopath Board-certified in orthopedic surgery, indicated that appellant could work
with restrictions of walking up to 30 minutes and no bending, stooping, squatting, kneeling, or
climbing.
On September 28, 2012 OWCP referred appellant for vocational rehabilitation.
In a May 24, 2013 decision, OWCP reduced appellant’s wage-loss compensation benefits,
effective June 2, 2013, based on her ability to earn $385.40 per week in wages in the constructed
position of appointment setter (medical setting), Dictionary of Occupational Titles (DOT) No.

4

On February 11, 2004 appellant underwent left knee arthroscopic medial meniscectomy surgery. On February 15,
2005 she underwent patellar tendon reconstruction surgery. On April 16, 2009 appellant underwent left knee
patellofemoral replacement surgery.
5
On July 7, 2010 OWCP granted appellant a schedule award for three percent left lower extremity permanent
impairment. The award ran for 8.64 weeks from October 13 to December 12, 2009. On May 5, 2011 OWCP granted
appellant an additional 22 percent left lower extremity permanent impairment, for a total of 25 percent left lower
extremity permanent impairment. The award ran for 63.36 weeks from March 1, 2011 through May 17, 2012.

2

237.367-010.6 It found that the physical and vocational requirements of the position conformed
to her medical restrictions and prior work experience. OWCP applied the Shadrick7 formula and
thereafter paid appellant wage-loss compensation benefits at the new rate of $633.36.
In a May 2, 2016 report, Dr. James A. Bynum, a Board-certified orthopedic surgeon,
recounted appellant’s complaints of left knee pain for the past 11 years after an October 2003 job
injury. He reviewed appellant’s history and noted left knee examination findings of full active and
passive range of motion, normal sensation, stable varus, valgus, and Lachman’s test. Dr. Bynum
diagnosed lumbar radiculopathy, left knee osteoarthritis, left knee pain, and swelling of limb. He
authorized appellant to work full duty.
In reports and state workers’ compensation forms dated December 14, 2016 through
December 18, 2017, Dr. Bynum indicated that appellant was seen for follow up of left knee pain.
He conducted an examination and diagnosed lumbar radiculopathy, left knee osteoarthritis, left
knee pain, and swelling of limb. Dr. Bynum noted that appellant could work full duty.
In a January 30, 2018 letter, OWCP requested that Dr. Bynum clarify whether appellant
was able to perform the duties of her date-of-injury position. It also asked that Dr. Bynum address
the status of appellant’s October 2, 2003 employment injury and her ability to work.
Dr. Bynum indicated, in a March 5, 2018 report, that appellant was seen for follow up of
ongoing left knee pain. Upon examination of appellant’s left knee, he observed moderate
tenderness to palpation of the medial joint line with no swelling and minimal effusion. Range of
motion (ROM) testing was full. Dr. Bynum assessed lumbar radiculopathy, osteoarthritis of the
left knee, unspecified problems related to employment, swelling of the limb, and left knee pain.
In response to OWCP’s questions, he indicated that appellant had severe post-traumatic arthritis
on x-ray scan. Dr. Bynum reported objective symptoms such as McMurray’s test to support
posterior horn of medial meniscus tear. He noted that appellant could work full duty.
By notice dated April 23, 2018, OWCP proposed to terminate appellant’s wage-loss
compensation benefits because she no longer had disability causally related to her accepted
October 2, 2003 employment injury. It found that the weight of the medical evidence rested with
the reports of Dr. Bynum who indicated that appellant could work full duty.
In a May 9, 2018 report and state workers’ compensation form, Dr. David E. Eichten, an
osteopath who specializes in orthopedic surgery, recounted appellant’s complaints of ongoing knee
pain for several years and discomfort in the medial aspect of the left knee. Upon physical
examination, he observed that appellant ambulated with minimal to moderate pain. Dr. Eichten
reported left knee examination findings of swelling, moderate pain with full ROM, and tenderness
in the medial joint line.

6

In an April 3, 2013 vocational rehabilitation closure memorandum, the vocational rehabilitation counselor
identified the occupations of front desk clerk/receptionist and appointment scheduler/appointment clerk as medically
and vocationally appropriate for appellant’s preexisting and work-related medical conditions. She also noted that
appellant did not obtain employment because she alleged that she was unable to work due to nonwork-related
conditions.
7

Albert C. Shadrick, 5 ECAB 376 (1953).

3

In a May 10, 2018 report, Dr. Bynum recounted appellant’s complaints of continued left
knee pain in the medial and lateral aspect of the left knee. He conducted an examination and
assessed that appellant still had significant knee pain related to her underlying arthritis. Dr. Bynum
reported work restrictions of no climbing and squatting.
By decision dated June 7, 2018, OWCP finalized the termination of appellant’s wage-loss
compensation benefits, effective June 24, 2018. It found that the weight of the medical opinion
evidence rested with the March 5, 2018 report of Dr. Bynum who indicated that appellant was no
longer disabled from work as a result of her October 2, 2003 employment injury.8
On June 14, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on
November 28, 2018. Counsel argued that appellant still had problems with her left knee that
required additional surgery and prevented her from working full duty.
Appellant submitted a June 27, 2018 left knee magnetic resonance imaging (MRI) scan
report, which revealed mildly diffuse thinning and low-grade fissuring of the articular cartilage of
the medial femoral condyle, thickening of the patellar tendon proximately likely representing
patellar tendinosis, moderate knee joint effusion, and no evidence of meniscal tear.
In reports dated July 13 through December 5, 2018, Dr. Eichten discussed the medical
treatment that appellant had received, including cortisone injections and surgeries, for her ongoing
knee pain. He provided examination findings and noted medical problems of lumbar
radiculopathy, left knee osteoarthritis, swelling of the limb, and left knee pain. Dr. Eichten also
completed work status notes and state workers’ compensation forms, which noted diagnoses of
left knee pain and left knee osteoarthritis. He indicated that appellant could work with restrictions
of no squatting or climbing.
By decision dated January 24, 2019, an OWCP hearing representative affirmed the June 7,
2018 decision.
On June 25, 2019 appellant, through counsel, requested reconsideration.
Appellant submitted a February 9, 2019 letter by Dr. Eichten who indicated that appellant
developed knee pain due to arthritis advancing in the medial and lateral compartments. Dr. Eichten
explained that he disagreed with appellant’s release to full duty due to “possible poly wear of the
patellofemoral implant and worsening of the patient’s arthritis in the medial and lateral
compartments.” He also provided reports, work status notes, and state workers’ compensation
forms dated February 22, 2019 through February 27, 2019, which noted left knee examination
findings and work restrictions of no climbing or squatting.
In a June 9, 2019 letter, Dr. Eichten noted that appellant’s duties as a TSO required
standing for up to three hours and lifting and/or assisting another individual to lift from the ground
an object weighing up to 70 pounds. He indicated that he had seen appellant on multiple occasions
since May 2018 and opined that she could not do her full duties as a TSO. Dr. Eichten reported
8
OWCP further found that, since it determined that appellant no longer had disability from work due to her accepted
work-related injury, a formal modification of her LWEC determination was unnecessary since the medical evidence
sufficient to meet OWCP’s burden of proof to terminate wage-loss compensation benefits “would also be sufficient
to negate an LWEC decision on the basis of a material change in the medical condition.”

4

that appellant had significant arthritis in other compartments of her left knee (medial and lateral),
which would continue to progress with repetitive stress if she worked with no restrictions on the
knee.
In a September 25, 2019 decision, OWCP denied modification of its prior decision.
On December 5, 2019 appellant, through counsel, requested reconsideration.
Dr. Eichten continued to treat appellant and provided reports, work status notes, and state
workers’ compensation forms dated October 4 through November 18, 2019. He provided
examination findings and diagnosed left knee pain, osteoarthritis, patellar tendonitis, and effusion.
Dr. Eichten reported work restrictions of no climbing or squatting.
In a November 18, 2019 letter, Dr. Eichten noted a date of injury of October 2, 2003. He
clarified that his previous work restrictions were not merely “preventive” in nature. Dr. Eichten
explained that his examination findings had consistently shown swelling and tenderness in
appellant’s left knee. He indicated that these were chronic problems, which would prevent
appellant from performing her job as a TSO, which included standing up to 3 hours and lifting
items weighing up to 70 pounds due to her current knee condition.
By decision dated March 4, 2020, OWCP denied modification of its prior decision.
On June 1, 2020 appellant, through counsel, requested reconsideration. He asserted that
Dr. Eichten had provided several opinion letters, which explained the seriousness of appellant’s
medical condition and the reasoning behind his opinion that her restrictions and limitations
prevented her from working full duty.
In a May 20, 2020 letter, Dr. Eichten noted that this would be the fourth time he had written
his opinion regarding the issue of appellant’s work restrictions. He reiterated that appellant had a
painful and swollen knee directly related to her accepted medical condition and advancing arthritis
in her left knee medial and lateral compartments. Dr. Eichten explained that appellant’s
restrictions, which had been for the duration of her treatment, should be to avoid standing for more
than two hours, squatting, climbing, and lifting heavy weights such as required by employing
establishment employees.
In a July 16, 2020 decision, OWCP denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.9 It may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.10

9

A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
10

A.G., Docket No. 18-0749 (issued November 7, 2018); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54
ECAB 734 (2003).

5

OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective June 24, 2018.
In November 2012, appellant was released to work with restrictions of walking up to 30
minutes and no bending, stooping, squatting, kneeling, or climbing. OWCP subsequently referred
her for vocational rehabilitation. In a May 24, 2013 decision, it reduced appellant’s wage-loss
compensation benefits, effective June 2, 2013, based on her ability to earn wages in the constructed
position of appointment setter. By decision dated June 7, 2018, OWCP terminated appellant’s
wage-loss compensation benefits based on the opinion of Dr. Bynum, appellant’s treating
physician, who indicated in a March 5, 2018 report that appellant could work full duty.
In a March 5, 2018 report, Dr. Bynum recounted appellant’s complaints of continued
significant anterior knee pain and intermittent swelling. Upon examination of appellant’s left knee,
he observed moderate tenderness to palpation of the medial joint line and minimal effusion.
Dr. Bynum assessed lumbar radiculopathy, osteoarthritis of the left knee, unspecified problems
related to employment, and left knee pain. He noted that appellant was capable of returning to full
duty.
The Board has held that the weight of a medical opinion is determined by the opportunity
for and thoroughness of examination, the accuracy and completeness of the physician’s knowledge
of the facts of the case, the medical history provided, the care of analysis manifested, and the
medical rationale expressed in support of stated conclusions.12 Herein, the Board finds that
Dr. Bynum did not provide any medical reasoning or explanation for why appellant’s employmentrelated disability had ceased. Dr. Bynum did not explain how appellant was able to return to full
duty despite objective examination findings of moderate tenderness and effusion and continued
complaints of increased left knee pain. Medical evidence must include rationale explaining how
the physician reached the conclusion he or she is supporting.13 Moreover, Dr. Bynum later
indicated in reports dated May 9 and 10, 2018, that appellant had work restrictions of no climbing
or squatting. The Board has found that inconsistent and contradictory reports from the same
physician lack probative value and cannot constitute competent medical evidence.14 Thus, the
Board finds that Dr. Bynum’s opinion on disability is conclusory in nature and lacks sufficient
medical rationale to justify termination of appellant’s wage-loss compensation benefits.15

11

R.R., Docket No. 19-0173 (issued May 2, 2019); T.P., 58 ECAB 524 (2007); Del K. Rykert, 40 ECAB 284 (1988).

12

G.B., Docket No. 20-0750 (issued October 27, 2020); J.J., Docket No. 15-0475 (issued September 28, 2016).

13

B.B., Docket No. 19-1102 (issued November 7, 2019); Beverly A. Spencer, 55 ECAB 501 (2004).

14

J.O., Docket No. 19-0850 (issued October 22, 2020); K.S., Docket No. 11-2071 (issued April 17, 2012);
Cleona M. Simmons, 38 ECAB 814 (1987).
15

See L.D., Docket No. 19-0308 (issued July 24, 2019); see also S.W., Docket No. 18-0005 (issued May 24, 2018).

6

The Board thus finds that OWCP has not met its burden of proof to establish that appellant
was no longer disabled, effective June 24, 2018, due to her accepted October 2, 2003 employment
injury.16
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective June 24, 2018.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: May 17, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

In light of the Board’s disposition of the Issue 1, Issue 2 regarding appellant’s continuing disability is rendered
moot.

7

